Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on January 15, 2021 for patent application 16/444,969 filed on June 18, 2019.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a system for controlling at least one unmanaged device via a TV controller, the system comprising: a) said TV controller having a first software agent application thereon, said software agent application adapted to send a first registration message” in combination with “b) said at least, one unmanaged device having a second software agent application installed thereon, said second software agent application including a circuit breaker module for protecting said at least one unmanaged device in case of failure of execution of a command, said second software agent is adapted to send a second registration message” in further combination with “c) a partner device discovery module adapted to pair said TV controller and said at least one unmanaged device” in further combination with “d) an address mapping module, mapping static IDs and dynamic addresses of at least one of said controller and said at least one unmanaged device, said address mapping module including at least one record, said at least one record including a pair of a dynamic address and a static identifier of at least one of said TV controller and said at least one unmanaged device” in further combination with “e) at least one service registry on installed on at least one of said TV controller and said at least one unmanaged devices, adapted for discovery of at least one software agent” in further combination with “and f) an intermediary messaging server, for communication between said TV controller and said at least one unmanaged device, said intermediate messaging server including: i. an API gateway module adapted to provide abstracted access to functions of said at least one unmanaged device” in further combination with “ii. a partner device router adapted to maintain many-to-many relationships between TV controllers and unmanaged devices” in further combination with “iii. a transport manager module adapted to manage transport protocols available for communication between said TV controller and said at least one unmanaged device and to translate messages between said transport” in further combination with “and iv. a template directory including a message template directory adapted to manage message templates and an application templates generator” as recited in the claim.
Dependent claims 34-45 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 34-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 3, 2021